IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 00-30916
                                        Summary Calendar



STEPHEN BRADLEY, III,

                                                                      Petitioner-Appellant,

                                               versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                                                      Respondent-Appellee.

                       __________________________________________

                          Appeal from the United States District Court
                             for the Western District of Louisiana
                                    USDC No. 99-CV-1863
                       __________________________________________
                                        June 12, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

       Stephen Bradley, III, Louisiana inmate #105659, appeals the denial of his 28 U.S.C.

§ 2254 petition following the grant of a certificate of appealability (“COA”) on the applicability of

the 28 U.S.C. § 2244(d) statute of limitations to his case. Bradley’s 28 U.S.C. § 2254 petition

was not time-barred. See Ott v. Johnson, 192 F.3d 510, 513 (5th Cir. 1999), cert. denied, 529

U.S. 1099 (2000).

       Bradley requests a COA, arguing that (1) the State’s use of his 1983 conviction to

enhance his sentence and the application of the Louisiana seven-year cleansing period in his case

amounted to an ex post facto violation; (2) his sentence was unconstitutionally excessive; and (3)


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his trial attorney provided ineffective assistance because counsel did not assert an ex post facto

objection to the enhancement of his sentence, counsel did not investigate the case properly and

did not call witnesses that Bradley identified, and counsel made a statement in closing that

prejudiced Bradley before the jury and undermined his justification defense. Bradley has not made

a substantial showing of the denial of a constitutional right on these issues. See 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). Accordingly, a COA is denied.

        COA DENIED; AFFIRMED.




                                                  2